        Case 2:20-cv-01768-JDP Document 15 Filed 01/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    ANTONIO LAMONT CAIN,                                Case No. 2:20-cv-1768-JDP (PC)
11                        Plaintiff,                      ORDER DENYING PLAINTIFF’S MOTION
                                                          FOR APPOINTMENT OF COUNSEL
12            v.
                                                          ECF No. 14
13    B. PAUIGLIATI, et al.,
14                        Defendants.
15

16           Plaintiff is a federal prisoner proceeding without counsel in this civil rights action brought

17   under Bivens v. Six Unknown Named Narcotics Agents, 403 U.S. 388 (1971). Plaintiff has filed a

18   motion requesting the appointment of counsel. ECF No. 14.

19           Plaintiff does not have a constitutional right to appointed counsel in this action, see Rand

20   v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court lacks the authority to require an

21   attorney to represent plaintiff. See Mallard v. U.S. District Court for the Southern District of

22   Iowa, 490 U.S. 296, 298 (1989). The court may request the voluntary assistance of counsel. See

23   28 U.S.C. § 1915(e)(1) (“The court may request an attorney to represent any person unable to

24   afford counsel”); Rand, 113 F.3d at 1525. However, without a means to compensate counsel, the

25   court will seek volunteer counsel only in exceptional circumstances. In determining whether such

26   circumstances exist, “the district court must evaluate both the likelihood of success on the merits

27   [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

28   legal issues involved.” Rand, 113 F.3d at 1525 (internal quotation marks and citations omitted).
                                                          1
        Case 2:20-cv-01768-JDP Document 15 Filed 01/22/21 Page 2 of 2


 1            Plaintiff contends that appointing counsel is warranted due to the current pandemic, which

 2   has resulted in his institution closing its law library and hindered plaintiff’s access to legal

 3   material. ECF No. 14. The court is sympathetic to the challenge plaintiff faces in gaining access

 4   to legal material. But this challenge is not unique to plaintiff. Inmates throughout California and

 5   the country face similar obstacles as a result of the pandemic. Accordingly, plaintiff’s situation,

 6   while unfortunate, does not constitute an exceptional circumstance justifying the appointment of

 7   counsel. To hold otherwise would require counsel be appointed for virtually all incarcerated

 8   litigants, which is simply not feasible. For this reason, plaintiff’s motion to appoint counsel, ECF

 9   No. 14, is denied.

10            The court may revisit this issue at a later stage of the proceedings if the interests of justice

11   so require. If plaintiff later renews his request for counsel, he should provide a detailed

12   explanation of the circumstances that he believes justify appointment of counsel in this case.

13
     IT IS SO ORDERED.
14

15
     Dated:      January 21, 2021
16                                                         JEREMY D. PETERSON
                                                           UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
